CaSe 1218-CV-00632-R.]J-P.]G ECF NO. 50-14 filed 03/29/19 Page|D.341 Page 1 Of 5

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC-WB No: 1:18-cv-00632
Honorabfe Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT 13

 

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-14 filed 03/29/19

Page|D.342 Page 2 of 5

 

MICHlGAN DEPARTMENT OF STATE POLICE

ORIG[NAL DATE:
'I`ue, Dec 22, 2015

INCIDENT NO:
062-000641]-15

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL INCIDENT REPORT TIME RECEIVE}}: FILE CLASS:
1400 27000

WORK UNI'F: COUNT\':

NlSP HART POST OCEANA

COMPLA|NANT: TELEPHONE NO:

CHELSEA CHR|STINE STRAT|L (231) 861-4400

ADDRESS: STREET AND NO: C|TY: STATE: ZIP CODE:

218 N. iVllCHlGAl\l AVE SHELBY Nli 49455

lNClDENT STATUS:

OPEN

 

 

 

EN|BEZZLEN\ENT BY A PUBL|C OFF¥C|AL
lNFORMATlON:

Cheisea Stratil contacted the post on 12-18-15 to report an Embezzlernent. | Was out of
the office and not availabie to take the information at that time. | met With Strati| and
Bryon |Vlazade on 12-22-15 at 1400 in my office and began an investigation

SUNIN|AR\’:

Chelsea Stratii, the village administrator of She|by, reported an embezzlement
complaint regarding the village poiice chief, Robert Wi|son. The allegation is that
Wilson has conducted 700 salvage vehicle inspections since 12-21-2013 and that each
of those inspections has a $100 fee that is required by law to be turned over to the
police department the inspector Works for. Strati| advised that none of the $70,000
Worth of fees has been turned over to the She|loy Poiice Department and that Wilson
admitted that because he did the inspections off duty. There is no provision in the lawr
that allows for the officer to keep the fee if conducted off duty.

VENUE:
36, 3RD, SHELBY, OCEANA, |\lll
DATE & TlNlE:

12/2'|)'2013 AT 1200

 

 

COMPLAINANT:
PAGE= szESTIcArED BY= leEsnGATED Bv= REVIEWED BY=
1 Of 3 Joi-leoN,oAle,16,D/sERGeANT

 

 

 

 

 

i>rimed: 6122/2013 09:53 Resp.ist.Req_0029

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-14 filed 03/29/19

Page|D.343 Page 3 of 5

 

MICH[GAN fl[ll-PARTN¥ENT OF S'I`A'I`E POL-ICE

{)Rl{§§Na\l, I)AT|?.:

lNCflll]§N‘[` Nt`.).'

 

 

’E`uc, i)ec 22, 2615 062»00{3641|-15
ORIGiN,-\i. inczni;rv'r lamont 'rlmia lirg<,‘lizx'iz;i)= irii,lz; C.'Ja\ss:
i=iO£i 27000

 

 

 

 

NAM! CHELSEA CHRISTiNE STRATlL

 

EMP: Vl|_LAGE OF SHEE_BY

BER: RAC: White ETH:

NBR; 218 DiR: SEX; Female Di_: /
srn; ii iviiciiieAN ooe: _ ssN;

SF-‘X: Avenue HGT: Sl: !
CTY: SHELBY ST: ivii WGT: FB|;

TXl-i: 2le 49455 i-iAi; lVii\iU:
TXW: (231) 861-4400 / 3 EYE; PR:

SMT;

SUSPECT:

NAM: ROBERT Gi_EN WELSON JR ElviP:

BLR_: RAC: White ETH: Other
NBR: DiR: SEX: i\!ia|e DL: f

srn: ooe: _ ssN:

SF-X: HGT: 6'00" Sl: /

GTY: ST; WGT: 350 FBE:

TXH: ZlP; HAI; Gray NINU:

TXW: E‘{E: Blue PR;

SlViT;

VlCTiNl:

BUS!NESS NAME: ViLLAGE OF SHEL.BY`
ADDRESS‘.

CODE: Government

 

 

36 BRD ST
SHELBY 49455 ivil
WlTNESS;
NAM: BRYON LEE MAZADE EiiviP: ViL.LAGE OF SHELBY
BER: RAC: White ETH;
NBR: 218 D|R: SEX: iviaie DL: l
STR.' N. i\liiCi-iiGAN DOB: SSN;
SFX: Avenue HGT: Si: f
CTY: SHELBY ST; Ml WGT: FB\;
TXH: ZiP: 49455 l-iAlr iViNU:
TXW: EYEZ: PR:
P,\oi:.» mvi:s'r:o,i'rizn inn i'zv\ii:s'i'ri:mzu im iiir,vu-:wii:i) inv
g of 3 )oistoN, oi\vio, m, administer

 

 

 

 

Printcd: 6/`22!2018 09:53

 

Resp.isi.neq_ooao

CaSe 1218-CV-00632-R.]J-P.]G ECF NO. 50-14 filed 03/29/19 Page|D.344 Page 4 Of 5

 

 

 

 

 

 

 

MICHIGAN DEPARTMENT OF STATE POLICE GRIGINAL DATE: INCIDENT NO=
Tue, Dec 22, 2015 062-0006411-15
0R1<;1NAL mcmENT REFORT TIME RECEIVED: FlLE CLASS:
1400 27000
EXTERNAL DOCUNIENT:

15 (fitteen) pages of I\flichigan Department of State Sa|vage Vehic|e inspection
inventory Forms submitted by Robert Wi|son.

6 (six) pages of Viilage of She|by Emp|oyee Time Card copies for Roioert Wi|son.
STOLEN:

Prop 0001 - Qty: 70000 Type: Treasury Biii Denomination: 1 issue Date: li/iaturation
Date: l-iigh Seria| #: Lovv Seria| #'. Va|ue: $70000.00

Descrp: APPROXll\/|ATELY $70,000 DOLLARS VVORTi-l OF SALVAGE VEHiCi.E
|NSPECT|ON l'-'EES.

STATUS:

OPEN, pending supplemental reports to add compiainant and Witness interviews

 

 

PAGE: INVEST!GATED BY: TNVESTIGATED BY: REVIEWED BY:

3 Of 3 JOHNSON, DAVlD, 16, D/SERGEANT

 

 

 

 

 

Prinied: 6/22/2018 09:53 Resp.i st.Req"_OOSi

CaSe 1218-CV-00632-R.]J-P.]G ECF NO. 50-14 filed 03/29/19 Page|D.345 Page 5 Of 5

 

 

 

 

 

 

M|CH|GAN DEPARTMENT OF 0RlGlNAL DATE: iNClDENT No:
STATE po|_;CE Tl,le, DeC 22, 2015 062-0006411~'?5
sUPPLEMENTAL iNciDENT REPORT SUPPLEMENrARY DATE: FlLE CL.ASS:

0001 Tht.i, Jan 28, 2016 27000

iNClDENT sTATuS:

OPEN

 

 

EMBEZZLENIENT BY A PUBL!C OFF|C|AL

RE*-INTERV}EW COMPLA!NANT (STRATIL):

i re-interviewed Cheisea Stratii on 01-06-16 at 0945 at the i-iart Post. i asked Stratii if any additional
paperwork had been iocated. She said they have been unable to locate any ot the inspections forms She
further advised that she asked the acting chief, Terry Tenbrink, to look for the paperwork and he has been
unable to locate anything

| asked Stratii to explain the whole situation to me again. She said that sometime around October of 2015
an anonymous person informed her that Robert Wiison was doing salvage vehicle inspections and that the
city should be receiving the funds Strati| then began the process of obtaining the paperwork from the
li/iicnigan Department of State. She got the inspection inventory on December 15“‘. She first brought the
allegations to the attention of the personnel committee because they had a meeting that evening On
December 16th she spoke with the village council president, Paui inglis, and they agreed to call in Wiison
and ask him about it. They also decided to wait until they could include Ben Michaiko because he is the
personnel committee chair. The three of them and Bryon iViazade met with Wiison on December 16th
around 1300. Stratii said that as soon as she pulled out the inspection forms, Wiison stated “i’ve never done
these on village time”. He informed them that he was trained as a salvage inspector and certified at a class
compieted at Sheiby Pubiic Schools in 1995.

Stratii asked Wiison how he was paid for the inspections and he responded that he accepted cash or a
check written to him. Niichaiko asked Wilson if he had an agreement with anyone regarding this situation
and VViison replied “no”. i\iiichaiko asked if he had an agreement with a prior village council and he said he
didn’t. Wiison admitted to doing the inspections and keeping the money. He toid them he didn’t know it was
supposed to go to the village He said he received “$100for most ali of them, and a few he did for free”.

Stratii informed Wiison that she needed to have ali his inspection reports by Friday the iB“‘. Wiison told her
he may have a few around at horne, but he threw away everything prior to 2015. Stratii informed me that
she never saw Wiison after that and that the forms have not been turned in or located

Strati| had a meeting with Detective i~iasty (Oceana county Saivage Vehicie inspector) on December 17th
and found out more about the process and requirementsl Later the same day she met with Hasty, Pros.
Bizon, Paul inglis and John Schrier (viiiage attorney) and that is when they decided to contact the State
Poiice.

 

 

 

PAGE: |NVESTlGATED BY: iNVEST|GATED BY: REVIEWED BY:
1 of4 .JOHNSON. DAV|D. 16, D.'SERGEANT JOHNSON, DAVID, 16, D)'SERGEANT

 

 

 

 

 

PRiNTEo: e/zzrzoi 3 09:53
Resp. ‘i st.Req“OOSZ

